MEMORANDUM **
Joseph Claude Tillis appeals his conviction for armed bank robbery in violation of 18 U.S.C. § 2113 (a & d). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Whether the district court should have admitted evidence under the hearsay exception is reviewed for abuse of discretion. United States v. Olafson, 213 F.3d 435, 441 (9th Cir.), cert. denied, 531 U.S. 914, 121 S.Ct. 269, 148 L.Ed.2d 195 (2000). Violations of the Confrontation Clause are reviewed de novo. United States v. Bowman, 215 F.3d 951, 960 (9th Cir.2000). Evidentiary rulings and Confrontation Clause violations are subject to harmless error analysis. United States v. Ortega, 203 F.3d 675, 682 (9th Cir.2000); United States v. Collicott, 92 F.3d 973, 984 (9th Cir.1996).
Tillis raises two issues on appeal: first that the district court erred by admitting hearsay testimony that did not fit any hearsay exception; and second that this error violated his rights under the Confrontation Clause. Upon review of the record, we affirm the district court because error, if any, was harmless in light of the overwhelming evidence against Tillis. See United States v. Beltran, 165 F.3d 1266, 1269 (9th Cir.), cert. denied, 528 U.S. 881, 120 S.Ct. 194, 145 L.Ed.2d 163 (1999). (“Even if this court finds error, it should not reverse if it is more probable than not that the prejudice resulting from the error did not materially affect the verdict.” (internal quotation omitted)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.